PER CURIAM.
On appellant’s appeal from the trial court’s order denying without evidentiary hearing appellant’s motion for post-conviction relief, we filed our opinion on August 14, 1980, 386 So.2d 866, reversing and remanding with instructions for the trial court to either attach that portion of the record which was found to refute appellant’s allegation or to conduct an evidentia-ry hearing. We found that the only ground which might entitle appellant to relief would be his claim of ineffective assistance of counsel. In response to our opinion, the trial court has subsequently entered an order denying an evidentiary hearing but attaching a complete transcript of the record. Upon reviewing the transcript, we find that appellant’s allegations of ineffective assistance of counsel are not substantiated.
AFFIRMED.
MILLS, C. J., and McCORD and WENT-WORTH, JJ., concur.